Exhibit 10.2
THE ADVISORY BOARD COMPANY
AWARD AGREEMENT FOR
QUALIFIED STOCK OPTIONS
FOR GOOD AND VALUABLE CONSIDERATION, The Advisory Board Company, a Delaware
corporation (the “Company”), hereby grants to Optionee named below the stock
option (the “Option”) to purchase any part or all of the number of shares of its
common stock, par value $0.01 per share (the “Common Stock”), that are covered
by this Option, as specified below, at the Exercise Price per share specified
below and upon the terms and subject to the conditions set forth in this Award
Agreement, the Plan specified below (as may be amended from time to time, the
“Plan”) and the Standard Terms and Conditions for Qualified Stock Options
Granted, a copy of which is attached hereto, as may be amended from time to
time. This Option is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Plan.

       
Plan:
             
Name of Optionee:
             
Social Security Number:
             
Grant Date:
             
Number of Shares of Common Stock covered by Option:
             
Exercise Price Per Share:
             
Expiration Date:
             
Vesting Schedule:
     

This Option is intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By executing and
delivering this Award Agreement, Optionee acknowledges that he or she has
received and read, and agrees that this Option shall be subject to, the terms of
this Award Agreement, the Standard Terms and Conditions attached hereto and made
a part hereof, and the Plan.

      THE ADVISORY BOARD COMPANY   THE OPTIONEE
 
   
By:
   
 
   
Name:
  Name:
 
 
 
Title:
  Address:
 
 
 

 



--------------------------------------------------------------------------------



 



THE ADVISORY BOARD COMPANY
STANDARD TERMS AND CONDITIONS
FOR QUALIFIED STOCK OPTIONS

1.   TERMS OF OPTION       The Advisory Board Company, a Delaware corporation
(the “Company”), has granted to the Optionee named in the Award Agreement to
which these Standard Terms and Conditions are attached (the “Award Agreement”)
options (the “Option”) to purchase any part or all of the number of shares of
the Company’s common stock, $0.01 par value per share (the “Common Stock”), set
forth in the Award Agreement, at the purchase price per share and upon the other
terms and subject to the conditions set forth in the Award Agreement, these
Standard Terms and Conditions, and the Plan specified in the Award Agreement
(the “Plan”). For purposes of these Standard Terms and Conditions and the Award
Agreement, any reference to the Company shall include a reference to any
Subsidiary. Certain capitalized terms not otherwise defined herein are defined
in the Plan.   2.   EXERCISE OF OPTION       The exercise price (the “Exercise
Price”) of the Option is set forth in the Award Agreement. To the extent not
previously exercised (and subject to termination or acceleration as provided in
these Standard Terms and Conditions or the Plan, or as determined or approved by
the Administrator), the Option shall be exercisable on and after the date and to
the extent it becomes vested, as described in the Award Agreement, to purchase
up to that number of shares of Common Stock as set forth in the Award Agreement.
      To exercise the Option (or any part thereof), the Optionee shall deliver a
“Notice of Exercise” to the Company specifying the number of whole shares of
Common Stock the Optionee wishes to purchase and how the Optionee’s shares of
Common Stock should be registered (in the Optionee’s name only or in the
Optionee’s and the Optionee’s spouse’s names as community property or as joint
tenants with right of survivorship).       The Company shall not be obligated to
issue any shares of Common Stock until the Optionee shall have paid the total
Exercise Price for that number of shares of Common Stock. The Exercise Price may
be paid:

  A.   in cash,     B.   by payment under an arrangement with a broker where
payment is made pursuant to an irrevocable commitment by a broker to deliver all
or part of the proceeds from the sale of the Option shares to the Company,    
C.   by tendering (either physically or by attestation) shares of Common Stock
owned by the Optionee and having a fair market value on the date of exercise
equal to the Exercise Price but only if such will not result in an accounting
charge to the Company, or     D.   by any combination of the foregoing or in
such other form(s) of consideration as the Administrator (as defined in the
Plan) in its discretion shall specify.

    Fractional shares may not be exercised. Shares of Common Stock will be
issued as soon as practical after exercise. Notwithstanding the above, the
Company shall not be obligated to deliver any shares of Common Stock during any
period when the Company determines that the exercisability of the Option or the
delivery of shares hereunder would violate any federal, state or other
applicable laws.   3.   EXPIRATION OF OPTION       Except as provided in this
Section 3, the Option shall expire and cease to be exercisable as of the
Expiration Date set forth in the Award Agreement.

 



--------------------------------------------------------------------------------



 



  A.   Upon the death of the Optionee while in the employ of the Company or any
Subsidiary or while serving as a member of the Board, or upon the date of a
termination of the Optionee’s employment as a result of the Total and Permanent
Disablement of the Optionee, all of the Optionee’s Options then held shall be
exercisable by Optionee or his or her estate, heir or beneficiary, as the case
may be, at any time during the one-year period commencing on the date of death
or termination, as the case may be. Any and all Options that are unexercised
during the one-year period commencing on the date of death or termination, as
the case may be, shall terminate as of the end of such one- year period.     B.
  Upon Optionee’s Retirement, (i) any part of the Option that is unexercisable
as of the date of his or her Retirement shall remain unexercisable and shall
terminate as of such date and (ii) any part of the Option that is exercisable as
of the date of his or her Retirement shall be exercisable during the one-year
period commencing on the date of his or her Retirement. Any and all Options that
are not exercised during the one-year period commencing on the date of
Retirement shall terminate as of the end of such one-year period.     C.  
Except as otherwise provided in this Section 3, upon the date of a termination
of the Optionee’s employment with the Company, (i) any part of the Option that
is unexercisable as of such termination date shall remain unexercisable and
shall terminate as of such date, and (ii) any part of the Option that is
exercisable as of such termination date shall expire the earlier of ninety
(90) days following such date or the Expiration Date of the Option.     D.  
Except as otherwise provided in paragraph A of this Section 3, upon the date of
termination of service by a non-employee member of the Company’s Board of
Directors for any reason , (i) any part of the Option that is unexercisable as
of such termination date shall remain unexercisable and shall terminate as of
such date, and (ii) any part of the Option that is exercisable as of such
termination date shall expire the earlier of twelve (12) months following such
date or the Expiration Date of the Option.     E.   If, within one year after a
Change of Control (as defined in Section 14 hereof) of the Company, the
Optionee’s employment with the Company is terminated for any reason other than
for Cause (as defined in Section 14 hereof), death, Total and Permanent
Disablement, Retirement, or voluntary resignation by the Optionee, the Option
shall become fully exercisable on the date of such termination and shall expire
ninety (90) days thereafter.

4.   RESTRICTIONS ON RESALES OF OPTION SHARES       The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Optionee or other subsequent transfers
by the Optionee of any shares of Common Stock issued as a result of the exercise
of the Option, including without limitation (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Optionee and other optionholders and (c) restrictions as
to the use of a specified brokerage firm for such resales or other transfers.  
5.   INCOME TAXES; TAX WITHHOLDING OBLIGATIONS       The Optionee will be
subject to federal and state income and other tax withholding requirements on
the date (generally, the date of exercise) determined by applicable law, based
on the excess of the fair market value of the shares of Common Stock underlying
the portion of the Option that is exercised over the Exercise Price. The
Optionee will be solely responsible for the payment of all U.S. federal income
and other taxes, including any state, local or non-U.S. income or employment tax
obligation that may be related to the exercise of the Option, including any such
taxes that are required to be withheld and paid over to the applicable tax
authorities (the “Tax Withholding

2



--------------------------------------------------------------------------------



 



    Obligation”). The Optionee will be responsible for the satisfaction of such
Tax Withholding Obligation in a manner acceptable to the Company in its sole
discretion.

    The Company may refuse to issue any shares of Common Stock to the Optionee
until the Optionee satisfies the Tax Withholding Obligation. The Optionee
acknowledges that the Company has the right to retain without notice from shares
issuable upon exercise of the Option (or any portion thereof) or from salary or
other amounts payable to the Optionee, shares or cash having a value sufficient
to satisfy the Tax Withholding Obligation.       The Optionee is ultimately
liable and responsible for all taxes owed by the Optionee in connection with the
Option, regardless of any action the Company takes or any transaction pursuant
to this Section 5 with respect to any tax withholding obligations that arise in
connection with the Option. The Company makes no representation or undertaking
regarding the treatment of any tax withholding in connection with the grant,
issuance, vesting or exercise of the Option or the subsequent sale of any of the
shares of Common Stock acquired upon exercise of the Option. The Company does
not commit and is under no obligation to structure the Option to reduce or
eliminate the Optionee’s tax liability.       The Option is intended to qualify
as an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”), and will be interpreted accordingly. Section 422
of the Code provides, among other things, that the Optionee shall not be taxed
upon the exercise of a stock option that qualifies as an incentive stock option
provided the Optionee does not dispose of the shares of Common Stock acquired
upon exercise of such option until the later of two years after such option is
granted to the Optionee and one year after such option is exercised.
Notwithstanding anything to the contrary herein, Section 422 of the Code
provides that incentive stock options (including, possibly, the Option) shall
not be treated as incentive stock options if and to the extent that the
aggregate fair market value of shares of Common Stock (determined as of the time
of grant) with respect to which such incentive stock options are exercisable for
the first time by the Optionee during any calendar year (under all plans of the
Company and its subsidiaries) exceeds $100,000, taking options into account in
the order in which they were granted. Thus, if and to the extent that any shares
of Common Stock issued under a portion of the Option exceeds the foregoing
$100,000 limitation, such shares shall not be treated as issued under an
incentive stock option pursuant to Section 422 of the Code.   6.  
NON-TRANSFERABILITY OF OPTION       Unless otherwise provided by the
Administrator, the Optionee may not assign or transfer the Option to anyone
other than by will or the laws of descent and distribution and the Option shall
be exercisable only by the Optionee during his or her lifetime. The Company may
cancel the Optionee’s Option if the Optionee attempts to assign or transfer it
in a manner inconsistent with this Section 6.   7.   THE PLAN AND OTHER
AGREEMENTS       The provisions of the Plan are incorporated into these Standard
Terms and Conditions by this reference. In the event of a conflict between the
terms and conditions of these Standard Terms and Conditions and the Plan, the
Plan controls.       The Award Agreement, these Standard Terms and Conditions,
the Plan, and any employment or similar agreement entered into by Optionee and
the Company prior to the date of the Award Agreement and that specifically
addresses the treatment of Options constitute the entire understanding between
the Optionee and the Company regarding the Option. Any other prior agreements,
commitments or negotiations concerning the Option are superseded.   8.  
LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION       Neither the Optionee
(individually or as a member of a group) nor any beneficiary or other person
claiming under or through the Optionee shall have any right, title, interest, or
privilege in or to

3



--------------------------------------------------------------------------------



 



    any shares of Common Stock allocated or reserved for the purpose of the Plan
or subject to the Award Agreement or these Standard Terms and Conditions except
as to such shares of Common Stock, if any, as shall have been issued to such
person upon exercise of the Option or any part of it.

9.   NOT A CONTRACT FOR EMPLOYMENT       Nothing in the Plan, in the Award
Agreement, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Optionee any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate the Optionee’s employment at any time for any reason.   10.   NO
LIABILITY OF COMPANY       The Company and any affiliate which is in existence
or hereafter comes into existence shall not be liable to the Optionee or any
other person as to: (a) the non-issuance or sale of shares of Common Stock as to
which the Company has been unable to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and (b) any tax
consequence expected, but not realized, by the Optionee or other person due to
the receipt, exercise or settlement of any Option granted hereunder.   11.  
NOTICES       All notices, requests, demands and other communications pursuant
to these Standard Terms and Conditions shall be in writing and shall be deemed
to have been duly given if personally delivered, telexed or telecopied to, or,
if mailed, when received by, the other party at the following addresses (or at
such other address as shall be given in writing by either party to the other):

If to the Company to:
The Advisory Board Company
2445 M Street, N.W.
Washington, D.C. 20037
Attention: Administrator of Stock Incentive Plan

    If to the Optionee, to the address set forth below the Optionee’s signature
on the Award Agreement.

12.   GENERAL       In the event that any provision of these Standard Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.       The headings preceding the text of the
sections hereof are inserted solely for convenience of reference, and shall not
constitute a part of these Standard Terms and Conditions, nor shall they affect
its meaning, construction or effect.       These Standard Terms and Conditions
shall inure to the benefit of and be binding upon the parties hereto and their
respective permitted heirs, beneficiaries, successors and assigns.   13.  
FURTHER ASSURANCES       Participant shall cooperate and take such action as may
be reasonably requested by the Company in order to carry out the provisions and
purposes of these Standard Terms and Conditions.

4



--------------------------------------------------------------------------------



 



14.   DEFINITIONS       For purposes of this Agreement, the terms set forth
below shall have the following meanings:

  A.   “Cause” means (i) the commission of an act of fraud or theft against the
Company; (ii) conviction for any felony; (iii) conviction for any misdemeanor
involving moral turpitude which might, in the Company’s reasonable opinion,
cause embarrassment to the Company; (iv) significant violation of any material
Company policy; (v) willful or repeated non-performance or substandard
performance of material duties which is not cured within thirty (30) days after
written notice thereof to the Optionee; (vi) or violation of any material
District of Columbia, state or federal laws, rules or regulations in connection
with or during performance of the Optionee’s work which, if such violation is
curable, is not cured within thirty (30) days after notice thereof to the
Optionee.     B.   “Change of Control” means any of the following:

  1.   the “acquisition” by a “person” or “group” (as those terms are used in
Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and the rules promulgated thereunder), other than by
Permitted Holders, of beneficial ownership (as defined in Exchange Act Rule
13d-3) directly or indirectly, of any securities of the Company or any successor
of the Company immediately after which such person or group owns securities
representing 50% or more of the combined voting power of the Company or any
successor of the Company;     2.   approval by the stockholders of the Company
of any merger, consolidation or reorganization involving the Company, unless
either (A) the stockholders of the Company immediately before such merger,
consolidation or reorganization own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least 60% of the
combined voting power of the company(ies) resulting from such merger,
consolidation or reorganization in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) the stockholders of the Company immediately after such merger, consolidation
or reorganization include Permitted Holders;     3.   approval by the
stockholders of the Company of a transfer of 50% or more of the assets of the
Company or a transfer of assets that during the current or either of the prior
two fiscal years accounted for more than 50% of the Company’s revenues or
income, unless the person to which such transfer is made is either (A) a
Subsidiary of the Company, (B) wholly owned by all of the stockholders of the
Company, or (C) wholly owned by Permitted Holders; or     4.   approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company.

  C.   “Permitted Holders” means:

  1.   the Company,     2.   any Subsidiary,     3.   any employee benefit plan
of the Company or any Subsidiary, and     4.   any group which includes or any
person who is wholly or partially owned by a majority of the individuals who
immediately prior to a Change of Control are executive officers (as defined in
Exchange Act Rule 3b-7) of the Company or any successor to the Company; provided
that immediately prior to and for six months following such Change of Control
such executive officers of the

5



--------------------------------------------------------------------------------



 



      Company are beneficial owners (as defined in Exchange Act Rule
16a-1(a)(2)) of the common stock of the Company or any successor to the Company;
and provided further that such executive officers’ employment is not terminated
by the Company or any successor to the Company (other than as a result of death
or disability) during the six months following such Change of Control. If, as a
result of a transaction, a Change of Control would have been deemed to have
occurred but for the fact that the requirements of this paragraph C.4. had been
satisfied at the time of such transaction and the requirements of this paragraph
C.4. cease to be satisfied on a date within six-months of such transaction, a
Change of Control shall be deemed to have occurred on such date.

15.   ELECTRONIC DELIVERY       The Company may, in its sole discretion, decide
to deliver any documents related to any awards granted under the Plan by
electronic means or to request the Optionee’s consent to participate in the Plan
by electronic means. By accepting the Award, the Optionee consents to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company, and such
consent shall remain in effect throughout the Participant’s term of employment
or service with the Company and thereafter until withdrawn in writing by the
Optionee.

* * *

6